Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
DETAILED ACTION
As filed, claims 1,2, 4-7, 9, 11 are pending; of which claims 1, 4-7, 9 are amended. Claims 3, 8, 10, 12-19 are cancelled.   Claim 11 is withdrawn from consideration as pertaining to nonelected invention. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-7, 9, 10  under 35 U.S.C. § 103 over US 6106821, August 22, 2000 by Baker et al. (“the ‘821 patent” cited by Applicants in IDS) further in view of  US 2015/0297535, Oct. 22, 2015  is withdrawn per amendment to claims to specify the concentration of solvent  in the composition.
The following are new ground(s) rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366210, Dec. 24, 2015, by Olson et al.  (“ the ’210 publication”; cited in PTO892 attached herewith) further in view of  US 2015/0297535, Oct. 22, 2015, Petrikovics et al. (“the ‘535 publication”; cited by Applicants in IDS).
The ’210 publication teach composition and method for attracting bed bugs to a trap or to a location where an insecticide or pesticide is present, or to a trap or a location where a bed bug infestation can be detected; the composition for attracting bed bugs that includes one or more of methyl diethanolamine (MDEA), monoethanolamine (MEA), diethanolamine (DEA), triethanolamine (TEA), and dimethyl trisulfide (DMTS); a carrier; and optionally one or more amides selected from oleamide, octanamide, nonanamide, and laurylamide; urea, biuret, or triuret; and one or more aliphatic fatty acids (abstract).
The composition comprises: 0.6-400 ppm DMTS ( which encompass claimed at least 10 ppm dimethyl trisulfide);  between about 0.5-100 ppm MDEA, TEA amine 120 ppm to 120,000 ppm amine; 85-99.9 wt-% liquid carrier  e.g. ethanol polar organic solvent  ( which encompass claimed at least 80 wt¾ polar organic solvent); the composition may have a pH of about 3 to about 12,  (which overlaps with  claimed a pH 1-7; instant claims 1,5-7). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
The difference between the instantly claimed compositions and the compositions  of the prior art, is that the prior art teach composition comprising 100 ppm amine instead of  120-1,200 ppm; the prior does not teach that the DMTS does not degrade more than 40% within one year of storage, and the concentrate composition is phase-stable in containers.
Regarding the concentration, the prior art discuss aspects of concentration of components ([0037]; [0071]; [0092]; [0096]; [0099]; examples). Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, solvent, amine to optimal value. 
Furthermore, it is noted that generally, differences such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
 Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, solvent, amine to optimal value. 
Regarding the stability of DMTS in the concentration’s limitation,  given that the prior art teach compositions comprising DMTS, amine,  organic solvent,  the missing descriptive matter (storage stability) would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of the concentrate composition of DMTS in solvent.  
Furthermore, studies of compositions containing comprising at least 10 ppm DMTS and at least 80wt% polar organic solvent (e.g. ethanol) are taught in the prior art by the ‘535 publication.
The ‘535 publication, also drawn to formulation comprising dimethyl trisulfide (DMTS) in  a p solvent system or carrier that includes alcohol e.g. ethanol or poplypropylene glycol  (which corresponds to the polar organic solvent of instant claims); specifically discuss long-term chemical stability and storage stability studies of DMTS at 5% (w/w) (which corresponds to the concentration of at least 10 ppm DMTS of claimed composition) in water-based solutions comprising up to 75% organic solvent such as PEG, ethanol; alcohols and ethers can be present up to 80% in water (which corresponds to the concentration of at least 50wt% organic solvent of claimed composition) [0048] - [0051]; [0055]; [0057]; [0109]).
Figure 6 shows compositions of DMTS 50ml/ml ( 50,000 ppm)  with 50% ethanol and polysorbate and shows that the solubilisation of DMTS in a solvent system leads to a greater stability over time (e.g. 31 days; Fig 11A-11G;[0093]); (instant claims 1, 3, 6, 7). 
The ‘535 publication on (0103] the reference teach that storage stability studies have been performed as a function of temperature, pH, light and type of sealing of the container. FIGS. 11C-11G show the temperature effects at pH=2, 4, 7, 9 and 11. Samples prepared at pH=7, stored in refrigerator ( +40 °C) showed optimal stability
(98%) for 31 days. The ‘535 publication teach in the experimental protocol, compositions comprising HCI at pH 6 are prepared. Further compositions are
tested at pH 2-11  [0100], [0103], [0109].
The compositions comprising at least 10 ppm DMTS and at least 50wt% polar organic solvent (e.g. ethanol)  are taught by the prior art by the ‘535 publication as shown above.  Therefore, the remaining subject matter of Claim 1 remains:   “…wherein the DMTS does not degrade more than 40% within one year of storage, and the concentrate composition is phase-stable in containers…” Said recitation represents a characteristic  that is an inherent property of the compositions, and there is no evidence stating that the composition containing DMTS, if at a sufficient concentration, would not produce the same stability data.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112.  Thus the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
The missing descriptive matter (storage stability) would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of DMTS concentrate composition in solvent (instant claims 4).
 Regarding instant claim 5, Fig 4 shows DMTS solubility in solubilizer concentration of at least 90% (ethanol, PEG).
Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, water, amine to optimal value and stability of the composition. 
One of ordinary skill in the art would have been motivated to modify the disclosures of the ‘’210 publication  and the ‘535 publication to produce an optimized concentrate composition containing DMTS, at least 80wtt% organic solvent, water and amine, by routine experimentation because prior art teach that such adjustment of the concentration of components of composition containing DMTS and solvent system impact DMTS solubility and stability during storage.
The instantly claims therefore corresponds to the combination of prior art elements according to known methods to yield predictable results. There would have been a reasonable expectation for success since each element retains its intended function in the combination. 
Absent factual unexpected, unobvious, and beneficial results, the claimed invention would have been suggested to one skilled in the art and therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1, 2, 4-7, 9 are rejected. Claim 11 is withdrawn from consideration as pertaining to nonelected invention. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622